STATE OF NORTH CAROLINA                              IN THE GENERAL COURT OF JUSTICE
  COUNTY OF DURHAM                                         SUPERIOR COURT DIVISION
                                                                20 CVS
                                                                              20 C VC 3 480
IRIS BOTROS ANDROS,           25'0 NOV 1 b

            Plaintiff,                                    COMPLAINT
                              BY                     (JURY TRIAL REQUESTED)
       V.

FAMILY DOLLAR STORES OF
NORTH CAROLINA, INC.,

            Defendant.




       Plaintiff Iris Botros Andros ("Andros"), complaining of Defendant Family Dollar Stores

of North Carolina, Inc. ("Family Dollar Stores"), alleges as follows:

                                                I.

                                             PARTIES

       1. Andros is a United States citizen and resident of Durham County, North Carolina, who

was born in Egypt. Andros has lived in the United States since 1994 and became a naturalized

United States citizen in August 2017.

       2. Family Dollar Stores is a corporation organized under the laws of North Carolina and

authorized to do business and doing business in the State of North Carolina operating a retail

store chain throughout North Carolina. At all times relevant to this complaint, Family Dollar

Stores employed in excess of 300 employees for each working day in each of the twenty or more

calendar weeks in the current or preceding calendar year.




                                                 1


       Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 1 of 8
                                                                                20CVS 3480

                                                  IL

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

       3. Andros filed a timely Charge of Discrimination with the United States Equal

Employment Opportunity Commission ("EEOC") against Family Dollar Stores, designated as

EEOC Charge No. 433-2020-00774, alleging violation of federal law as set forth in this

Complaint.

       4. On or about August 20, 2020, the EEOC issued a "Right to Sue" letter giving Andros

the right to file this lawsuit against Carolina Meadows "under federal law based on this charge in

federal or state court."

        5. Andros has exhausted all of her administrative remedies under Title VII of the Civil

Rights Act of 1964.

                                                  III.

                                JURISDICTION AND VENUE

        6. This is an action for invidious discrimination in employment based on national origin

(Egyptian) and race (Arab) soon after the District Manager who supervised and praised Andros

was replaced by a new District Manager. Jurisdiction is based on 42 U.S.C. 20003 et seq. (Title

VII of the Civil Rights Act of 1964), as amended by 42 U.S.C. §§ 1981, 1981a, (Civil Rights

Act of 1991), and N.C. G.S. 143-422.1 et seq. (Equal Employment Practices Act). This

Complaint is filed within 90 days after the Equal Employment Opportunity Commission on

August 20, 2020 issued its Right to Sue letter.

        7. This is also an action for violation of the North Carolina Equal Employment Practices

Act, N.C. G.S. § 143-422.1 et seq., which makes discrimination on account of national origin or


                                                   2


       Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 2 of 8
                                                                                   20CVS 3480

    race an unlawful employment practice in North Carolina and of N.C. G.S.§§ 95-25.12 et seq., the

    North Carolina Wage and Hour Act,.

           8. Venue is proper in Durham County Superior Court because that is the county in which

    Andros resides and the county in which the Family Dollar Stores store where Andros was

    employed is located.

                                                        IV.

                                        FACTUAL BACKGROUND •

           9. Andro's is an Arab whose country of national origin is Egypt. Andros has a Middle

    Eastern appearance and accent.

           10. Andros began to work at Family Dollar Stores on July 3, 2018 as a Store Manager.

    After completing her training, Andros began working on August 5, 2018 as the Store Manager at

    Family Dollar Stores Store No. 7787 located at 3825 S. Roxboro Street in Durham, N.C. At that

    time her District Manager was Robert Stephens ("Stephens").

           11. That store was one of 19 in the same Family Dollar Stores District. Andros was the

    only foreign born store manager in the District during all relevant times. On information and

    belief, Andros was also the only Egyptian, Middle Eastern, or Arabic employee in that Family

    Dollar Stores District during all relevant times.

           12. Andros performed her work as a Store Manager in an excellent manner. On February

    21, 2019, Stephens gave Andros a First Place award for Most Approved Comp Sales.

           13. Andros accomplished that success for Family Dollar Stores though Family Dollar

    Stores left her store understaffed and she was overworked. Andros was required to keep the store

    open seven days a week from 8:00 A.M. to 10:00 P.M. That required the store to be staffed every
•
                                                         3


           Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 3 of 8
                                                                                    OCVS 3480

 day from 7:00 A.M. to 11:00 P.M., or a total of 142 hours each week. Andros worked in the store

 six or seven days a week from 7:00 A.M. until 6:00 P.M. Andros worked alone from 7:00 A.M.

 until either 3:00 or 4:00 P.M. when she had one or two other employees in the store. That left an

 insufficient number of allocated hours for the necessary other employees.

         14. When Andros began working as the Store Manager Family Dollar Stores allocated

 her 190 hours of employee time each week but later reduced the allocated employee time to 175

 hours per week. Andros complained to Family Dollar Stores that she needed more employee

 assistance but without success.

         15. Andros was never the subject of any disciplinary action and was never given any

 written disciplinary warning.

         16. In June of 2019 Stephens resigned as the District Manager and was replaced by

 Kenny Lanzo ("Lanzo").

         17. Lanzo was introduced to the Store Managers at a meeting. After the meeting, Lanzo

 spoke with Andros. Lanzo asked where her accent was from. Andros told Lanzo that she was

 born in Egypt. Lanzo told Andros that she was a negative person for requesting an allocation of

 additional employee hours and told her she would not get them, even though she explained her

 need and that her allocation had been reduced from a higher number. That was the only

• discussion Lanzo had with Andros about the work at that time.

         18. The next week, on June 14, 2019, Lanzo visited the store where Andros was the

 Store Manager. Lanzo showed her a photo of the store he had taken when he had visited on

 another day at a time when she not there. Lanzo pointed out an item on the floor in the men's

  bathroom that he described as "poop" and some shoes on the retail floor that customers had tried


                                                 4


        Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 4 of 8
                                                                                     20CVS 3480

on but that had not been replaced on their shelves. Lanzo asked Andros, "Are all your people as

messy as this?" Lanzo did not say anything to Andros about the condition of the store on that

day but told Andros that he would give her one week to get the store in better condition. He then

had a telephone conversation, returned to Andros and told her that she was fired.

          19. Family Dollar Stores does have a progressive disciplinary policy that it did not

follow.

                                                   V.
                                           FIRST CLAIM

          WRONGFUL DISCHARGE IN VIOLATION OF N.C. G.S. § 143-422.1 et seq.

          20. Andros realleges Paragraphs 1 through 19.

          21. The termination of Andros from her position was in violation of the public policy of

the State of North Carolina, specifically, the North Carolina Equal Employment Practices Act,

N.C. G.S. § 143-422.1 et seq., which makes discrimination on account of national origin or race

an unlawful employment practice in North Carolina.

          22. Andros is entitled to reinstatement to her position, back pay, interest on back pay,

front pay, employment benefits including, but not limited to, vacation pay, sick pay, health

insurance benefits, and damages for emotional distress.

          23. Andros's losses are in excess of $25,000.

          24. Andros is also entitled to recover the costs and expenses of this action and such

interest as allowed by law.




                                                    5


          Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 5 of 8
                                                                                    2OCK 3480

                                                VI.

                             SECOND CLAIM —
                 NATIONAL ORIGIN AND RACE DISCRIMINATION
          IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                      AND THE CIVIL RIGHTS ACT OF 1991

       25. Andros realleges Paragraphs 1 through 24.

       26. The actions of Family Dollar Stores as set forth herein constitute intentional

discrimination against Andros by Family Dollar Stores because of her national origin (Egyptian)

and race (Arab) in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981(a)(1).

       27. Family Dollar Stores engaged in discriminatory practices against Andros with either

malice or reckless indifference to the federally protected rights of Andros to be free from national

origin and race discrimination in the workplace, as set forth in Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981.

       28. Andros is entitled to all of her benefits of employment, including but not limited to,

reinstatement, back pay, front pay, vacation pay, health insurance, and retirement benefits.

       29. Andros is entitled to recover compensatory damages in an amount exceeding $25,000

as a proximate result of the conduct of Family Dollar Stores alleged herein.

       30. Andros is entitled to punitive damages in an amount exceeding $25,000 as a

proximate result of the conduct of Family Dollar Stores alleged herein.

                                                 VII.

                                   THIRD CLAIM -
                            WAGE AND HOUR ACT VIOLATION

       31. Andros realleges Paragraphs 1 through 30.


                                                  6


       Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 6 of 8
                                                                                 20CVS- 3 480

        32. Andros was hired at a salary of $1,100 per week but was paid only $1,000 per week.

        33. Andros also accumulated 52 or more hours of vacation pay for which she was not

paid.

        34. Family Dollar Stores unjustifiably failed and refused to pay Andros her full salary or

her earned vacation pay, in violation of the North Carolina Wage and Hour Act, N.0 G.S. §§

95-25.12 el seq.

                                      PRAYER FOR RELIEF

        WHEREFORE, Andros prays unto the Court as follows:

        1. That all issues of fact raised herein be tried by a jury.

        2. That the Court order Family Dollar Stores to reinstate Andros with back pay and front

pay.

        3. That the Court award Andros economic damages in excess of $25,000.

        4. That the Court award Andros compensatory damages in excess of $25,000.

        5. That the Court award Andros punitive damages in excess of $25,000.

        6. That the Court award Andros liquidated damages in an amount equal to double the

amount due her for her unpaid salary and accrued earned vacation pay.

        7. That the Court award costs to Andros, including an award of reasonable attorney's

fees.




                                                    7


        Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 7 of 8
                                                            2OCVS 3480

                            Respectfully submitted,

                            LAW OFFICE OF BARRY NAKELL


                      By:
                             Barry Nakell
                             N.C. State Bar No.: 8148
                             149 Dixie Drive
                             Chapel Hill, N.C. 27514-6618
                             919-967-7325
                             Fax: 866-730-3988
                             Email: bnake1150@gmail.corn




                               8


Case 1:20-cv-01132-WO-JEP Document 6 Filed 12/16/20 Page 8 of 8
